Name: Commission Regulation (EC) NoÃ 970/2007 of 17 August 2007 amending Council Regulation (EC) NoÃ 1184/2005 imposing certain specific restrictive measures directed against certain persons impeding the peace process and breaking international law in the conflict in the Darfur region in Sudan
 Type: Regulation
 Subject Matter: international affairs;  economic conditions;  Africa;  international security
 Date Published: nan

 18.8.2007 EN Official Journal of the European Union L 215/16 COMMISSION REGULATION (EC) No 970/2007 of 17 August 2007 amending Council Regulation (EC) No 1184/2005 imposing certain specific restrictive measures directed against certain persons impeding the peace process and breaking international law in the conflict in the Darfur region in Sudan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1184/2005 of 18 July 2005 imposing certain specific restrictive measures directed against certain persons impeding the peace process and breaking international law in the conflict in the Darfur region in Sudan (1), and in particular Article 9(1)(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 1184/2005 lists the natural or legal persons, entities or bodies covered by the freezing of funds and economic resources under that Regulation. (2) On 7 August 2007, the Sanctions Committee of the United Nations Security Council amended the list of persons, entities and bodies to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1184/2005 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 2007. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 193, 23.7.2005, p. 9. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). ANNEX Annex I to Council Regulation (EC) No 1184/2005 is amended as follows: (1) The entry Gaffar Mohamed ELHASSAN. Title: Major General. Other information: Commander of the Western Military Region for the Sudanese Air Force shall be replaced by: Gaffar Mohammed Elhassan (alias Gaffar Mohmed Elhassan). Title: Major General. Function: Commander of the Western Military Region for the Sudanese Air Force. Date of birth: 24.6.1953. (2) The entry Gabril Abdul Kareem BADRI. Other information: Field Commander of the National Movement for Reform and Development shall be replaced by: Gabril Abdul Kareem Badri (alias Gibril Abdul Kareem Barey). Title: General. Function: Field Commander of the National Movement for Reform and Development.